


Exhibit 10.1




SECOND AMENDMENT TO TERM LOAN AGREEMENT




Second AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) dated as of
October 11, 2012 by and among HIGHWOODS PROPERTIES, INC., HIGHWOODS SERVICES,
INC. and HIGHWOODS REALTY LIMITED PARTNERSHIP (each, a “Borrower,” together, the
“Borrowers”), each of the Lenders party hereto, each Person becoming a Lender in
connection herewith, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (the “Administrative Agent”).


WHEREAS, the Borrowers, the Lenders, the Administrative Agent and certain other
parties have entered into that certain Term Loan Agreement dated as of February
2, 2011 (as amended by that certain First Amendment to Term Loan Agreement dated
as of July 27, 2011 and as in effect immediately prior to the date hereof, the
“Term Loan Agreement”);


WHEREAS, the Borrowers, the Lenders and the Administrative Agent desire to amend
certain provisions of the Term Loan Agreement on the terms and conditions
contained herein; and


WHEREAS, as contemplated by Section 2.12 of the Term Loan Agreement, the
Borrowers have requested certain Lenders to increase the principal amount of
their Loans and certain Persons to become Lenders and make additional Loans to
the Borrower.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by the parties hereto, the parties hereto
hereby agree as follows:


Section 1. Specific Amendments to Term Loan Agreement. The parties hereto agree
that the Term Loan Agreement is amended as follows:


(a)The Term Loan Agreement is amended by restating the definitions of “Acquired
Properties”, “Aggregate Commitments”, “Annualized Adjusted NOI”, “Applicable
Rate” and “Interest Payment Date” in Section 1.01 thereof as follows:


“Acquired Properties” means, at any time, all Properties acquired by the Subject
Parties within the previous twelve (12) calendar months from any third party
entity through an arms-length transaction.


“Aggregate Commitments” means the Commitments of all the Lenders. The Aggregate
Commitments on the Second Amendment Date shall be $235,000,000.


“Annualized Adjusted NOI” means (a) for each Property owned for twenty-four (24)
months or more, Adjusted NOI for such Property for the immediately preceding
twelve (12) month period; and (b) for each Property owned for a period of less
than twenty-four (24) months and for each Property formerly qualifying as a
Non-Income Producing Property (other than an Acquired Property) that has been an
Income-Producing Property for less than twelve (12) months, Adjusted NOI for
such Property calculated by annualizing from the date such Property became an
Income-Producing Property to date Adjusted NOI for such Property and adjusting
(through appropriate pro-rating, removal or other correction) for all annual or
one-time lump sum payments or expenses with respect to the Property or for any

1

--------------------------------------------------------------------------------




extraordinary income or expense items with respect to such Property; provided,
that all amounts included in the above calculations with respect to Properties
owned by Unconsolidated Affiliates (and not otherwise adjusted for interests in
Unconsolidated Affiliates) shall be adjusted to include only that portion of
such amounts attributable to Unconsolidated Affiliate Interests.


“Applicable Rate” means, for any day, subject to adjustment as provided in the
penultimate paragraph of this definition, the rate per annum set forth below
opposite the applicable Credit Rating then in effect (a) in the case of an
Extending Lender in the column titled “Applicable Rate for Extending Lenders”
and (b) in the case of a Non-Extending Lender in the column titled “Applicable
Rate for Non-Extending Lenders”:


Pricing Level
Credit Rating
Applicable Rate for Extending Lenders
Applicable Rate for Non-Extending Lenders
I
BBB+/ Baa1 or higher
1.2%
1.8%
II
BBB/ Baa2
1.35%
2%
III
BBB-/ Baa3
1.65%
2.2%
IV
Lower than BBB-/Baa3
2.05%
2.95%



The Applicable Rate shall be adjusted as of the first day of the first calendar
month immediately following any change in the Credit Rating. The Principal
Borrower shall notify the Administrative Agent in writing promptly after
becoming aware of any change in the Credit Rating.


“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan; provided, however,
that if any Interest Period for a Eurodollar Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; (b) as to any Base Rate
Loan, the first (1st) Business Day of each calendar month; (c) as to a Loan
owing to a Non-Extending Lender, the Maturity Date; and (d) as to a Loan owing
to an Extending Lender, the Extended Maturity Date.


(b)The Term Loan Agreement is amended by adding the following definitions to
Section 1.01 thereof in the appropriate alphabetical location:


“Extended Maturity Date” has the meaning specified in Section 2.11(a).


“Extending Lender” means a financial institution party hereto as a “Lender”
holding a Loan that matures on the Extended Maturity Date, together with its
respective successors and permitted assigns. The Extending Lenders as of the
Second Amendment Date, together with the outstanding principal amount of their
respective Loans, are identified as such on Schedule 2.01.


“Non-Extending Lender” means a financial institution party hereto as a “Lender”
holding a Loan that matures on the Maturity Date, together with its respective
successors and permitted assigns. The Non-Extending Lenders as of the Second
Amendment Date, together with the outstanding principal amount of their
respective Loans, are identified as such on Schedule 2.01.

2

--------------------------------------------------------------------------------






“Second Amendment Date” means October 11, 2012.


(c)The Term Loan Agreement is amended by restating clause (iii) of the proviso
in the definition of “Interest Period” in its entirety as follows:


(iii)    no Interest Period for a Loan owing to a Non-Extending Lender shall
extend beyond the Maturity Date and no Interest Period for a Loan owing to an
Extending Lender shall extend beyond the Extended Maturity Date.


(d)The Term Loan Agreement is amended by restating Section 2.03 thereof in its
entirety as follows:


2.03    Prepayments.


(a)    Generally. Except as otherwise provided in the immediately following
subsection and subject to Section 3.05, the Borrowers may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay Loans
in whole or in part without premium or penalty; provided that (i) such notice
must be received by the Administrative Agent not later than 11:00 a.m. (A) three
(3) Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(B) on the date of prepayment of Base Rate Loans; (ii) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $500,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding. Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid. The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and, except in
the case of a prepayment pursuant to subsection (c) of this Section, of the
amount of such Lender's Applicable Percentage of such prepayment. If such notice
is given by the Borrowers, the Borrowers shall make such prepayment and the
payment amount specified in such notice, together with any amount due under the
immediately following subsection (b), shall be due and payable on the date
specified therein. Any prepayment of a Eurodollar Rate Loan shall be accompanied
by all accrued interest on the amount prepaid, together with any additional
amounts required pursuant to Section 3.05. Each such prepayment shall be applied
to the Loans of the Lenders in accordance with their respective Applicable
Percentages, except for prepayments pursuant to subsection (c) of this Section,
which shall be applied to the Loans of the Non-Extending Lenders pro rata in
accordance with the respective principal amount of such Loans owing to the
Non-Extending Lenders.


(b)    Prepayment Premium. During the periods set forth below, the Borrowers may
only prepay the Loans owing to the Non-Extending Lenders, in whole or in part,
at the prices (expressed as percentages of principal amount of the Loans to be
prepaid) set forth below, plus accrued and unpaid interest, if any, to the date
of prepayment:


Period
Percentage
Closing Date to and including February 24, 2012
103%
February 25, 2012 to and including February 24, 2013
101.5%
All times after February 24, 2013
100%


3

--------------------------------------------------------------------------------






The Borrowers acknowledge and agree that the amount payable by them under this
Section in connection with the prepayment of the Loans owing to the
Non-Extending Lenders is a reasonable calculation of the Non-Extending Lenders'
lost profits in view of the difficulties and impracticality of determining
actual damages resulting from the prepayment of such Loans.


(c)    Prepayment of Certain Loans. The Borrowers shall, on February 25, 2013,
cause all outstanding principal and interest on the Loans, all fees, costs,
expenses and other Obligations then due and owing to the Non-Extending Lenders
under the Loan Documents to be paid in full. The Borrowers shall not be required
to provide notice of such prepayment. The Extending Lenders consent to such
prepayment of the Loans and other Obligations owing to the Non-Extending Lenders
and waive any requirement under Section 2.9(a) that any such prepayment be
distributed to the Lenders in accordance with their Applicable Percentages, so
long as no Default or Event of Default exists. Upon payment in full of such
Loans and other Obligations, the Non-Extending Lenders shall cease to be parties
to this Agreement; provided that the Non-Extending Lenders shall continue to
have the benefit of, and be bound by, any provision contained in any Loan
Document which by its express terms survives the termination of such Loan
Document or the repayment of the Obligations.


(e)The Term Loan Agreement is amended by restating Section 2.04 thereof in its
entirety as follows:


2.04    Repayment of Loans.


In accordance with Section 2.11 hereof, the Borrowers shall repay (a) on the
Maturity Date the outstanding aggregate principal amount of Loans owing to the
Non-Extending Lenders and (b) on the Extended Maturity Date the outstanding
aggregate principal amount of Loans owing to the Extending Lenders.


(f)The Term Loan Agreement is amended by restating Section 2.05(c) thereof in
its entirety as follows:


(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Each payment of interest on the Loans shall be made for the
account of the Lenders pro rata in accordance with the amounts of interest on
such Loans then due and payable to the Lenders. Interest hereunder shall be due
and payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.


(g)The Term Loan Agreement is amended by restating Section 2.11(a) thereof in
its entirety as follows:


(a)    Maturity Date. Subject to the provisions of clause (b) of this
Section 2.11, the Borrowers shall, on (i) February 24, 2016 (the “Maturity
Date”), cause all outstanding principal and interest on the Loans owing to the
Non-Extending Lenders, and all fees, costs, expenses and other Obligations then
due and owing to the Non-Extending Lenders to be paid in full and (ii) January
12, 2018 (the “Extended Maturity Date”), cause the Obligations

4

--------------------------------------------------------------------------------




(including, without limitation, all outstanding principal and interest on the
Loans and all fees, costs and expenses due and owing under the Loan Documents)
to be paid in full.


(h)The Term Loan Agreement is amended by restating the first two sentences of
Section 2.12 thereof in their entirety as follows:


The Borrowers shall have the right at any time and from time to time during the
period beginning on the Closing Date to but excluding the date 90 days prior to
the Extended Maturity Date to request additional Loans (which must mature on the
Extended Maturity Date) by providing written notice to the Administrative Agent,
which notice shall be irrevocable once given; provided, however, that after
giving effect to any such increases the aggregate amount of the Loans shall not
exceed $300,000,000. Each such increase in the Loans must be in an aggregate
minimum amount of $50,000,000 and integral multiples of $10,000,000 in excess
thereof (or such other amounts as may be acceptable to the Administrative Agent
and the Borrowers).


(i)The Term Loan Agreement is amended by deleting Schedule 2.01 attached thereto
and replacing it with Schedule 2.01 attached hereto:


Section 2. Additional Loans.


(a)    As contemplated by Section 2.12 of the Term Loan Agreement, the Borrowers
have requested each Lender whose Commitment set forth on Schedule 2.01 attached
hereto exceeds the outstanding principal amount of such Lender's Loan
immediately prior to the effectiveness of this Amendment (an “Increasing
Lender”), to increase the principal amount of such Lender's Loan by the amount
of such excess. Subject to the terms of this Amendment and the Term Loan
Agreement (as amended by this Amendment), each Increasing Lender is willing to
increase the principal amount of such Lender's Loan by the amount of such
excess.


(b)    In addition, as contemplated by Section 2.12 of the Term Loan Agreement,
the Borrowers have requested each Person identified as a Lender on Schedule 2.01
attached hereto who is not a Lender immediately prior to the effectiveness of
this Amendment (a “New Lender”) to make a Loan to the Borrowers in a principal
amount equal to the amount of such New Lender's Commitment set forth on Schedule
2.01 attached hereto. Subject to the terms of this Amendment and the Term Loan
Agreement (as amended by this Amendment), each New Lender is willing to make
such Loan.


(c)    Upon the effectiveness of this Amendment, each New Lender acknowledges
and agrees that it shall be a Lender under the Term Loan Agreement and shall
have all of the rights and obligations of a Lender under the Term Loan Agreement
having a Loan in the amount of such New Lender's Commitment as set forth on
Schedule 2.01 attached hereto, all as if such New Lender were an original Lender
under and signatory to the Term Loan Agreement. Each New Lender (i) represents
and warrants that (A) it has full power and authority, and has taken all action
necessary, to consummate the transactions contemplated hereby and to become a
Lender under the Term Loan Agreement, (B) upon the effectiveness of this
Amendment, it shall be bound by the provisions of the Term Loan Agreement as a
Lender thereunder and, to the extent of its Loan, shall have the obligations of
a Lender thereunder and (C) it has received a copy of the Term Loan Agreement,
together with copies of the most recent financial statements delivered
thereunder, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to become a Lender on
the basis of which it has made such analysis and decision independently and
without reliance on the Administrative Agent or any other Lender; and (ii)
agrees that

5

--------------------------------------------------------------------------------




(x) it will, independently and without reliance on the Administrative Agent or
any Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (y) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.


(d)    Each Increasing Lender and each New Lender shall make available to the
Administrative Agent for the account of the Borrowers at the Administrative
Agent's Office in immediately available funds not later than 10:00 a.m. on the
proposed effective date of this Amendment (i) in the case of an Increasing
Lender, the amount of the increase in such Increasing Lender's Loan and (ii) in
the case of a New Lender, the amount of the Loan to be made by such New Lender.
Subject to fulfillment of all applicable conditions set forth herein and the
conditions set forth in Section 2.12 of the Term Loan Agreement, the
Administrative Agent shall make available to the Borrowers in the account
specified in the Transfer Authorizer Designation Form, not later than 1:00 p.m.
on the effective date of this Amendment, the proceeds of such amounts received
by the Administrative Agent.


(e)    In connection with the increase of Loans (both as an increase of existing
Loans and the making of new Loans) contemplated by this Amendment, the parties
hereto waive any requirement under Section 2.12 of the Term Loan Agreement that:
(i) the aggregate principal amount of such increase must be a specified amount;
(ii) the Lenders receive prior notice of such increase or (iii) the Lenders be
afforded the right to provide any amount of such increase prior to the
Administrative Agent approaching other banks, financial institutions or other
institutional lenders regarding providing any of such increase.


Section 3. Conditions Precedent. The effectiveness of this Amendment is subject
to receipt by the Administrative Agent of each of the following, each in form
and substance satisfactory to the Administrative Agent:


(a)    A counterpart of this Amendment duly executed by each of the Borrowers,
the Administrative Agent and each of the Lenders;


(b)    A Guarantor Acknowledgement substantially in the form of Exhibit A
attached hereto, executed by each Guarantor;


(c)    A certificate of the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party certifying that,
since the Closing Date, there have been no changes to (i) the by-laws of such
Loan Party, if a corporation, the operating agreement, if a limited liability
company, the partnership agreement, if a limited or general partnership, or
other comparable document in the case of any other form of legal entity and (ii)
the certificate or articles of incorporation, articles of organization,
certificate of limited partnership, declaration of trust or other comparable
organizational instrument of such Loan Party;


(d)    A certificate of the Secretary or Assistant Secretary (or other
individual performing similar functions) of each Loan Party certifying (i) all
corporate and other necessary action taken by the Borrowers to authorize the
borrowing of the additional loans made pursuant to Section 2 of this Amendment
and (ii) all corporate and other necessary action taken by each Guarantor
authorizing the guaranty of the additional loans made pursuant to Section 2 of
this Amendment;



6

--------------------------------------------------------------------------------




(e)    A certificate of good standing (or certificate of similar meaning) with
respect to each Borrower issued as of a recent date by the Secretary of State of
the state of formation of each such Loan Party;


(f)    An opinion of counsel to the Borrowers and the Guarantors, and addressed
to the Administrative Agent and the Lenders covening such matters as reasonably
requested by the Administrative Agent;


(g)    Such other documents, instruments and agreements as the Administrative
Agent may reasonably request.


Section 4. Representations. Each of the Borrowers represents and warrants to the
Administrative Agent and the Lenders that:


(a)    Authorization. Each of the Borrowers has the right and power, and has
taken all necessary action to authorize it, to execute and deliver this
Amendment and to perform its obligations hereunder and under the Term Loan
Agreement, as amended by this Amendment, in accordance with their respective
terms. This Amendment has been duly executed and delivered by a duly authorized
officer of the Borrowers and each of this Amendment and the Term Loan Agreement,
as amended by this Amendment, is a legal, valid and binding obligation of the
Borrowers enforceable against the Borrowers in accordance with its respective
terms, except as (i) the enforceability thereof may be limited by bankruptcy,
insolvency or similar laws affecting creditors rights generally and (ii) the
availability of equitable remedies may be limited by equitable principles of
general applicability.


(b)    Compliance with Laws, etc. The execution and delivery by the Borrowers of
this Amendment and the performance by the Borrowers of this Amendment and the
Term Loan Agreement, as amended by this Amendment, in accordance with their
respective terms, do not and will not, by the passage of time, the giving of
notice or otherwise: (i) require any Government Approvals or violate any
Applicable Laws relating to the Borrower; (ii) conflict with, result in a breach
of or constitute a default under the Borrower's articles of incorporation or
by‑laws or any indenture, agreement or other instrument to which the Borrowers
are a party or by which the Borrowers or any of their respective properties may
be bound; or (iii) result in or require the creation or imposition of any Lien
upon or with respect to any property now owned or hereafter acquired by the
Borrowers other than Permitted Liens. The Borrowers and each of the Borrowers'
Subsidiaries are in compliance in all material respects with the requirements of
all Laws and all orders, writs, injunctions and decrees applicable to it or to
its properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect.


(c)    No Default. No Default or Event of Default has occurred and is continuing
as of the date hereof nor will exist immediately after giving effect to this
Amendment.


Section 5. Reaffirmation of Representations by each of the Borrowers. Each
Borrower hereby repeats and reaffirms all representations and warranties made by
such Borrower to the Administrative Agent and the Lenders in the Term Loan
Agreement and the other Loan Documents to which it is a party on and as of the
date hereof with the same force and effect as if such representations and
warranties were set forth in this Amendment in full.



7

--------------------------------------------------------------------------------




Section 6. Certain References. Each reference to the Term Loan Agreement in any
of the Loan Documents shall be deemed to be a reference to the Term Loan
Agreement as amended by this Amendment.


Section 7. Obligations. Each Borrower confirms that all advances to, and debts,
liabilities, obligations, covenants and duties of, any Loan Party arising under
any Loan Document or otherwise with respect to any Loan, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue under the Loan Documents after the commencement by or against
any Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding, are
“Obligations” under and as defined in the Term Loan Agreement; provided,
however, that obligations in respect of any Swap Contract between any Loan Party
and any Lender or any Affiliate of a Lender are not “Obligations” as defined in
the Term Loan Agreement.


Section 8. Costs and Expenses. The Borrowers shall reimburse the Administrative
Agent upon demand for all costs and expenses (including attorneys' fees)
incurred by the Administrative Agent in connection with the preparation,
negotiation and execution of this Amendment and the other agreements and
documents executed and delivered in connection herewith.


Section 9. Benefits. This Amendment shall be binding upon and shall inure to the
benefit of the parties hereto and their respective successors and assigns.


Section 10. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NORTH CAROLINA APPLICABLE TO CONTRACTS
EXECUTED, AND TO BE FULLY PERFORMED, IN SUCH STATE.


Section 11. Effect. Except as expressly herein amended, the terms and conditions
of the Term Loan Agreement and the other Loan Documents remain in full force and
effect. The amendments contained herein shall be deemed to have prospective
application only, unless otherwise specifically stated herein.


Section 12. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.


Section 13. Definitions. All capitalized terms not otherwise defined herein are
used herein with the respective definitions given them in the Term Loan
Agreement.


[Signatures on Next Page]



8

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to Term
Loan Agreement to be executed as of the date first above written.






THE BORROWERS:


HIGHWOODS REALTY LIMITED PARTNERSHIP
By:    Highwoods Properties, Inc.
HIGHWOODS PROPERTIES, INC.
HIGHWOODS SERVICES, INC.




By:    /s/ Jeffrey D. Miller
Jeffrey D. Miller
Vice President, General Counsel and Secretary





1

--------------------------------------------------------------------------------






[Signature Page to Second Amendment to Term Loan Agreement
with Highwoods Properties, Inc., et al.]


THE ADMINISTRATIVE AGENT AND THE LENDERS:


WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent
and individually in its capacity as a Lender






By:        /s/ Authorized Signatory    
Name:        
Title:        



2

--------------------------------------------------------------------------------






[Signature Page to Second Amendment to Term Loan Agreement
with Highwoods Properties, Inc., et al.]


PNC BANK, NATIONAL ASSOCIATION, as a Lender






By:        /s/ Authorized Signatory    
Name:        
Title:        





3

--------------------------------------------------------------------------------






[Signature Page to Second Amendment to Term Loan Agreement
with Highwoods Properties, Inc., et al.]


BRANCH BANKING AND TRUST COMPANY, as a Lender






By:        /s/ Authorized Signatory    
Name:        
Title:        





4

--------------------------------------------------------------------------------






[Signature Page to Second Amendment to Term Loan Agreement
with Highwoods Properties, Inc., et al.]
 
U.S. BANK NATIONAL ASSOCIATION, as a Lender






By:        /s/ Authorized Signatory    
Name:        
Title:        





5

--------------------------------------------------------------------------------






[Signature Page to Second Amendment to Term Loan Agreement
with Highwoods Properties, Inc., et al.]


BANK OF AMERICA, NA, as a Lender






By:        /s/ Authorized Signatory    
Name:        
Title:        









6

--------------------------------------------------------------------------------






[Signature Page to Second Amendment to Term Loan Agreement
with Highwoods Properties, Inc., et al.]
 
UNION BANK, N.A., as a Lender






By:        /s/ Authorized Signatory    
Name:        
Title:        







7

--------------------------------------------------------------------------------






[Signature Page to Second Amendment to Term Loan Agreement
with Highwoods Properties, Inc., et al.]


FIFTH THIRD BANK, as a Lender






By:        /s/ Authorized Signatory    
Name:        
Title:        







8

--------------------------------------------------------------------------------






[Signature Page to Second Amendment to Term Loan Agreement
with Highwoods Properties, Inc., et al.]
 
CAPITAL ONE, N.A., as a Lender






By:        /s/ Authorized Signatory    
Name:        
Title:        







9

--------------------------------------------------------------------------------






[Signature Page to Second Amendment to Term Loan Agreement
with Highwoods Properties, Inc., et al.]
 
ROYAL BANK OF CANADA, as a Lender






By:        /s/ Authorized Signatory    
Name:        
Title:        







10

--------------------------------------------------------------------------------






[Signature Page to Second Amendment to Term Loan Agreement
with Highwoods Properties, Inc., et al.]


REGIONS BANK, as a Lender






By:        /s/ Authorized Signatory    
Name:        
Title:        







11

--------------------------------------------------------------------------------






[Signature Page to Second Amendment to Term Loan Agreement
with Highwoods Properties, Inc., et al.]


FIRST TENNESSEE BANK NATIONAL ASSOCIATION, as a Lender






By:        /s/ Authorized Signatory    
Name:        
Title:        







12